Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-11) in the reply filed on 01/05/2022 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/05/2022.

Claim Objections
Claim 5 is objected to because of the following informalities:  In claim 5, line 3, the limitation “fluorescence emission” should read “the fluorescence emission” if referring to the same fluorescence emission of claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharaf et al. (US 20080001099 A1).
Regarding claim 1, Sharaf teaches a method for calibrating a multispectral analysis system (paragraph [0027]), the method comprising: 
calibrating the system to detect fluorescence emission from a first fluorescent entity in a biological sample comprising the first fluorescent entity and a second fluorescent entity (paragraphs [0024] and [0029] teach calibration is performed for a spectral detector instrument wherein mixture of dyes in a calibration plate are related to the dyes and dye combinations used in an assay; paragraph [0031] teaches up to five dyes are used, wherein two of the dyes are interpreted as the first and second fluorescent entities), using a calibration sample (paragraph [0024], “calibration plate”), 
wherein the calibration sample comprises a first concentration of the first fluorescent entity and a second concentration of the second fluorescent entity (paragraph [0053] and Fig. 3C teach concentrations of dyes; 100nM of FAM is interpreted as the first concentration of the first fluorescent entity and 50nM TET is interpreted as the second concentration of the second fluorescent entity); and 
wherein the first concentration is larger than the second concentration (paragraph [0053], Fig. 3C teach 100nm of FAM is larger than 50nM of TET).
Regarding claim 3, Sharaf further teaches wherein the calibration sample is a calibration plate comprising a plurality of sample wells (paragraph [0026]).
Regarding claim 4, Sharaf further teaches wherein a fluorescence emission spectrum of the first fluorescent entity at least partially overlaps with a fluorescence emission spectrum of 
Regarding claim 5, Sharaf further teaches wherein the first and second fluorescent entities are each associated with spectral emission channels in the multispectral analysis system (paragraph [0045] teaches that the mixture of dyes are associated with a spectral channel of the instrument, for example one column represents a bin sensitive to a range of 495 to 525 nm), and wherein fluorescence emission from the first fluorescent entity is detected by the multispectral analysis system in the spectral emission channel associated with the second fluorescent entity (the fluorescent dyes of FAM and TET has a fluorescence emission in the range of the spectral channel disclosed in paragraph [0045], thus the fluorescence emission of FAM is detected by the system in the spectral emission channel associated with the second fluorescent entity; furthermore paragraph [0031] teaches spectral overlap occurs, thus fluorescence emission of FAM inherently would be detected by the emission channel associated with TET).
Regarding claim 6, Sharaf further teaches wherein the first and second fluorescent entities are each fluorescent dyes (paragraphs [0006] and [0031] teach fluorescent dyes).
Regarding claim 11, Sharaf further teaches the method further comprising using the calibrated multispectral analysis system to identify one or more gene targets in the biological sample (paragraph [0003] teaches measuring gene expression for a given target; paragraphs [0078]-[0080] teach measuring concentration of a target, interpreted as identifying a target, wherein the target is a specific polynucleotide sequence, i.e. gene).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sharaf as applied to claim 1 above, and further in view of Hulme et al. (US 20150160132 A1).
Regarding claim 2, while Sharaf teaches dyes may include Cy-5 (paragraph [0038]) and various combinations of concentrations of the dyes are used (Fig. 3C), Sharaf fails to teach wherein the first fluorescent entity is Cy5 and the second fluorescent entity is Cy5.5.
Hulme teaches PCR fluorescence reference standard that can be advantageously used to validate a fluorescence signal obtained in a thermal cycler (abstract). Hulme teaches that calibration to a traceable standard can be used to determine whether an instrument is precise and accurate and it can also be used to determine whether the instrument has a bias (paragraph [0011]). Hulme teaches common fluorophores include FAM, TET, Cy5 and Cy5.5 (paragraphs [0047]-[0052]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharaf to incorporate the teachings of Hulme to provide wherein the first fluorescent entity is Cy5 and the second fluorescent entity is Cy5.5. Doing so would utilize known fluorescent entities in the art, as taught by Hulme, which would have a reasonable expectation of successfully calibrating a system. Furthermore, it would have been obvious to choose the first fluorescent entity is Cy5 and the second fluorescent entity is Cy5.5 from a finite number of identified, predictable fluorescent entities to detect sequences, i.e., it would have been obvious to try the specific fluorescent entities to enhance and optimize the multispectral analysis.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sharaf as applied to claim 1 above, and further in view of Livak et al. (US 20050255485 A1).
Regarding claim 7, Sharaf further teaches the second fluorescent entity is a fluorescent dye (paragraph [0053], interpreted as TET). While Sharaf teaches PCR measurements for gene expression (paragraph [0002]), Sharaf fails to teach wherein the first fluorescent entity is an endogenous fluorescent moiety.
Livak teaches a method of detecting genetic anomaly based on fluorescence (abstract). Livak teaches an endogenous fluorescence moiety (claim 62, “endogenous reference sequence detection probe comprising a second fluorophore”). Livak teaches a calibrator reaction mixture comprises the endogenous reference sequence (paragraph [0018]). Livak teaches standards of known concentrations are utilized, which can comprise endogenous control and exogenous controls (paragraph [0036]). Livak teaches endogenous reference sequence comprising fluorescent probes such as FAM, Cy5, and TET (paragraph [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharaf to incorporate the teachings of Livak to provide wherein the first fluorescent entity is an endogenous fluorescent moiety. Doing so would utilize known fluorescent entities in the art, as taught by Livak, which would have a reasonable expectation of successfully calibrating a system. Furthermore, it would have been obvious to choose wherein the first fluorescent entity is an endogenous fluorescent moiety from a finite number of identified, predictable fluorescent entities to detect sequences, i.e., it would have been obvious to try the first fluorescent entity as an endogenous fluorescent moiety to enhance and optimize the multispectral analysis.

Claims 8-10 is rejected under 35 U.S.C. 103 as being unpatentable over Sharaf as applied to claim 1 above, and further in view of Hiddessen et al. (US 20170152550 A1).
Regarding claim 8, Sharaf fails to teach wherein a fraction of the second fluorescent entity in the calibration sample relative to a total amount of the first and second fluorescent entities in the calibration sample is between 0.02 and 0.08.
Hiddessen teaches a calibration standard for a detection instrument (abstract), wherein the calibration standard includes a mixture of first droplets and second droplets, wherein the first and second droplets contain a fluorescent dye (abstract). Hiddessen teaches the droplets are highly uniform can be subjected to a reaction such as PCR, so that target nucleic acids are amplified (paragraphs [0121] and [0126]). Hiddessen teaches fluorescent dyes comprise Cy5, Cy5.5, FAM, TET (paragraph [0140]). Hiddessen teaches a fraction of second fluorescent droplet in the calibration standard relative to a total amount of the first and second fluorescent droplets in the calibration standard is between 0.02 and 0.08 (paragraph [0187] teaches a mixture of droplets can have a ratio of a first population of droplets to a second population of droplets to be 20:1, i.e. 0.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharaf to incorporate the teachings of Hiddessen to provide wherein a fraction of the second fluorescent entity in the calibration sample relative to a total amount of the first and second fluorescent entities in the calibration sample is between 0.02 and 0.08 (i.e., 0.05). It would have been obvious to choose the fraction between 0.02 and 0.08 from a finite number of identified, predictable solutions for mixing ratios of the fluorescent entities as taught by Hiddessen (paragraph [0187]), i.e. it would have 
Regarding claim 9, Sharaf in view of Hiddessen teach wherein the fraction of the second fluorescent entity in the calibration sample is between 0.03 and 0.07 (see claim 8, Hiddessen, ratio of 20:1, i.e. 0.05).
Regarding claim 10, Sharaf in view of Hiddessen teach wherein the fraction of the second fluorescent entity in the calibration sample is between 0.04 and 0.06 (see claim 8, Hiddessen, ratio of 20:1, i.e. 0.05).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gunstream et al. (US 20080018898 A1). teaches a method and system for processing signals to minimize the effects of dye cross talk (abstract). Gunstream teaches fluorescent dyes such as FAM, Cy5, and Cy5.5 (paragraph [0077]).
Chu et al. (US 20160228876 A1) teaches a calibration system for calibrating a biological analysis system (paragraph [0007]), a calibration plate comprises multiple wells that allows multiple dyes to be calibrated per calibration plate, allowing a user to use fewer plates to calibrate a dye set, thus decreasing time and process steps needed for dye calibration (paragraphs [0262]-[0263]).
Chu et al. (US 20160231246 A1) teaches calibration of an optical system (abstract) using dye mixtures (paragraph [0134]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798